Citation Nr: 9908235	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss, currently evaluated as noncompensably (zero 
percent) disabling.

3.  Entitlement to a compensable evaluation for diplopia of 
the left eye, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975 and from February 1979 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The case has since been 
transferred to the Chicago, Illinois VARO.

The claims of entitlement to compensable evaluations for 
bilateral hearing loss and for diplopia of the left eye will 
be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is continuity of symptomatology between the 
veteran's current bilateral knee disorder and service.


CONCLUSION OF LAW

A bilateral knee disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a bilateral knee disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the veteran is found to have presented 
a claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance to him is 
required to comply with the VA's duty to assist him with the 
development of facts pertinent to his claim, as mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A service medical record, dated in November 1994, indicates 
that the veteran had crepitus in both knees.  In January 
1995, prior to his retirement from service, the veteran was 
examined for VA by Health Analysis Incorporated at Pacific 
Grove, California.  During this examination, he complained of 
severe pain, popping, and crepitation in both knees.  The 
examination revealed no lateral laxity, effusion, or 
crepitation of the knees.  However, the veteran was noted to 
have trouble squatting, as he could not squat to more than 90 
degrees of flexion, and pain was noted in the right knee.  
The examination also revealed range of motion from zero to 
140 degrees in both knees.  The pertinent diagnosis was knee 
problems, with probable retropatellar pain syndrome versus 
chondromalacia of both knees, more marked on the right.  
Also, the examiner noted that the veteran had "some obvious 
problems with both knees" which kept him from doing any 
particular contact sports activities and limited his running 
and exercising considerably.  

A December 1995 VA treatment record shows that the veteran 
was seen for chronic right and left knee problems, worse on 
the right.  An examination revealed no swelling or locking, 
but some evidence of giving way was noted.  Patellar crepitus 
was noted bilaterally without effusion or laxity.  The 
pertinent diagnostic impression was bilateral chondromalacia 
patella.

During a July 1998 VA hearing before the undersigned member 
of the Board at St. Louis, the veteran complained of pain and 
swelling in his knees since 1995.

Significantly, the veteran in this case was examined for 
bilateral knee symptomatology less than two months prior to 
his retirement from service in 1995, and a diagnosis of knee 
problems, with probable retropatellar pain syndrome versus 
chondromalacia of both knees, was rendered.  Later in 1995, 
following his discharge from service, the veteran was 
diagnosed with bilateral chondromalacia patella.  He has 
testified that he had essentially continuous knee pain since 
service.  Taking all the evidence into account, and after 
resolving reasonable doubt in favor of the veteran, the Board 
concludes that there is continuity of symptomatology between 
the veteran's current bilateral knee disorder and his in-
service bilateral knee problems.  Therefore, service 
connection is warranted for this disorder, diagnosed as 
bilateral chondromalacia of the patella.  


ORDER

Service connection for a bilateral chondromalacia of the 
patella is granted.





REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims of entitlement to compensable 
evaluations for diplopia of the left eye and bilateral 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  
This duty includes securing medical records to which a 
reference has been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's 
claims.  Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

During his July 1998 hearing, the veteran reported undergoing 
several VA audiological examinations at the Marion, Illinois 
VA Medical Center (VAMC) between 1996 and 1998.  The 
veteran's claims file, however, contains no evidence 
pertinent to his claim for a compensable evaluation for 
bilateral hearing loss subsequent to 1995.  The veteran's 
representative also urged consideration of an extra-schedular 
rating for both hearing loss and the veteran's left eye 
disability.  

Also, the Board has reviewed the veteran's January 1995 VA 
visual examination report.  This report contains diagnoses of 
a history of alternating esotropia and a history of left eye 
trauma, with a corneal scar and with iris adhesion.  The 
examiner indicated that the veteran's history of left eye 
diplopia was unclear because he did not have "fusional 
ability," and the veteran's left eye symptoms might be the 
result of corneal pathology which could be perceived as 
"double" when the veteran fixated with his left eye.  The 
examiner indicated that the veteran should have a follow-up 
appointment with the strabismus clinic for further 
evaluation.  It does not appear that the veteran ever 
underwent such a consultation.  Under the circumstances, 
especially in view of the relatively inconclusive findings of 
the January 1995 VA examination, a current examination of the 
veteran's left eye disability would be helpful.  See 
Abernathy v. Principi, 3 Vet. App. at 464.  

Given the foregoing, the Board has determined that additional 
development is necessary to ensure full compliance with the 
duty to assist requirement.  Accordingly, this case is 
REMANDED to the RO for the following action:

1.  The RO should contact the Marion VAMC 
and request all records of treatment of 
the veteran subsequent to December 1995.  
All records received by the RO that are 
not already included in the claims file 
should be associated with the claims 
file.

2.  Then, unless newly received records 
include audiological evaluation reports 
adequate for rating purposes, the RO 
should afford the veteran a VA 
audiological examination for purposes of 
evaluating his bilateral hearing loss.  
The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  

3.  The RO should also afford the veteran 
a VA vision examination for purposes of 
evaluating his left eye disorder.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted, and any other consultations 
deemed appropriate by the examiner, such 
as evaluation for strabismus, should be 
conducted.  Of primary concern to the 
Board is a clear and complete description 
for rating purposes of all left eye 
disability, whether in the nature of 
diplopia or otherwise, due to service.  

4.  After the completion of this 
development, the RO should again 
adjudicate the veteran's claims for 
compensable evaluations for bilateral 
hearing loss and diplopia of the left 
eye.  The RO's review should include 
consideration of an extra-schedular 
rating.  The veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  No action is required of 
the veteran until he is so notified by the RO.




		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

